                          Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 1 of 8
AO 91 (Rev. 11/11) Criminal Complaint                                                            21-001


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                              Eastern District
                                             __________        of Pennsylvania
                                                          District of __________

                  United States of America                      )
                             v.                                 )
                                                                )       Case No.
                                                                )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                             in the county of                                            in the
                       District of                          , the defendant(s) violated:

            Code Section                                                  Offense Description




         This criminal complaint is based on these facts:




             Continued on the attached sheet.


                                                                                           Complainant’s signature


                                                                                            Printed name and title

Sworn to before me and signed in my presence.                                                             Digitally signed by Henry S. Perkin
                                                                                                          DN: cn=Henry S. Perkin, o=U.S. Courts, ou,
                                                                        Henry S. Perkin                   email=judge_henry_perkin@paed.uscour
                                                                                                          ts.gov, c=US
                                                                                                          Date: 2021.01.07 15:34:17 -05'00'
Date:
                                                                                              Judge’s signature

City and state:
                                                                                            Printed name and title
             Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 2 of 8




                         IN THE UNITED STATES DISTRICT COURT
                        FOR EASTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE ARREST OF
                                                    Case No. 21-MJ-24
 MIKAEL LAFERLA A/K/A MIKAEL
 ZARETT
                                                    Filed Under Seal


                    AFFIDAVIT IN SUPPORT OF ARREST WARRANT

       I, Adam Sucheski, a Special Agent with the Federal Bureau of Investigations, being first

duly sworn, hereby depose and state as follows:


                       INTRODUCTION AND AGENT BACKGROUND


       I make this affidavit in support of an application for an arrest warrant for Mikael Laferla

a/k/a Mikael Zarett.

       1.      I have been a Special Agent of the FBI for over 14 years, and am currently

assigned to the Philadelphia Division, Fort Washington Resident Agency where I have

investigated federal criminal violations related to armed robberies, fugitives, art theft, drug

trafficking, bank robberies, counterintelligence, computer intrusions, fugitives, child

exploitation, sextortion and threatening communications among other crimes.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show simply that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.      Based on the facts as set forth in this affidavit, there is probable cause to believe

Mikael Laferla a/k/a Mikael Zarett (DOB: 9/1/2000) has committed violations of 18 U.S.C. §

2261A, cyberstalking.
             Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 3 of 8




                                  STATUTORY AUTHORITY

       4.      Title 18 U.S.C. § 2261A(B) cyberstalking prohibits a person from using any

interactive computer service or electronic communication service or electronic communication

system of interstate commerce, or any other facility of interstate or foreign commerce to engage

in a course of conduct that causes, attempts to cause, or would be reasonably expected to cause

substantial emotional distress to another person.

       5.      In summary, the following facts establish that there is probable cause to believe

Mikael Laferla a/k/a Mikael Zarett, did transmit communications in interstate or foreign

commerce, and has engaged in a course of conduct that causes, attempts to cause, or would be

reasonably expected to cause substantial emotional distress to another person. Specifically, he

used internet-based social media applications to obtain nude or partially clothed pictures of a 17-

year-old female juvenile (“V1”) and then threatened to disseminate those pictures to V1’s family

and friends if she did not have sex with him. When V1 refused and her efforts to dissuade him

were unsuccessful, Mikael Laferla a/k/a Mikael Zarett sent images of V1 in her underwear to

V1’s 14-year-old sister and falsely claimed the V1 had forced him to have sex.

                                       PROBABLE CAUSE

       6.      On Sunday, September 23, 2018, V1’s mother called Lower Moreland Police to

report that her juvenile daughter, V1, had been threatened by an adult male. V1 was interviewed

and confirmed that an adult male she knows as “Mikael” had been threatening to distribute nude

(breasts, buttocks) and semi-nude pictures of her to V1’s social media contacts and to V1’s 14-

year-old sister if V1 did not agree to perform sexual acts on him. The mother, V1, and her 14-

year-old sister are all known to your Affiant, but their identities are omitted here to protect their

confidentiality.

                                                    2
                Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 4 of 8




       7.        V1 reported sometime after November 1, 2017, when she was 16 years old, she

began communicating with an individual named Mikael via the messaging app “Instagram.” The

two eventually exchanged Snapchat accounts and started to communicate through Snapchat.

       8.        V1 provided Mikael’s Snapchat Username as mjz2k00. She also stated that

Mikael had contacted her on Instagram using three additional accounts: mz1776, dank_mike_,

and Shipcrewtrip.

       9.        Between November 2017 and April 2018, V1 reported she and Mikael exchanged

several nude photos of themselves through their Snapchat accounts. The photos she sent included

photos of her in a bra and underwear, in a bathing suit, and photos of her naked breasts and

buttocks. The photos she received from Mikael included photos of his naked penis. She also

reported Mikael sent a video of him masturbating. At some point near St. Patrick’s Day 2018, V1

blocked Mikael after being uncomfortable when he asked her about bringing a condom when/if

he meets her.

       10.       Between St. Patrick’s Day 2018 and April 2018 V1 unblocked Mikael’s

Instagram accounts. After Mikael apologized for what he said about bringing a condom, she

unblocked his Snapchat account and the two continued talking.

       11.       Thereafter, Mikael initiated a series of threatening communications in which he

demanded that V1 have sex with him, or else he would distribute her nude pictures to her friends

and social media contacts. First, Mikael called V1 and informed her that he had “saved

everything” (which V1 understood to mean he had saved all of her images), and then hung up on

her.




                                                 3
                Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 5 of 8




         12.      Next, in June 2018, V1 received a direct message from Mikael’s Instagram

account, mz1776, demanding she unblock him on the Snapchat application. Although she could

not remember his exact words, she reported feeling scared and compelled to unblock him.

         13.      Third, Mikael contacted her using Snapchat and threatened that he would send her

nude photographs to all of her contacts on Instagram if she did not give him a “blow job,” have

sex with him, or do other sexual acts. To reinforce the threat, he added “don’t test me” and sent

her photos she had previously sent him of her wearing underwear and in a bathing suit. Up until

that point, V1 thought Mikael was bluffing about having saved pictures because Snapchat

notifies users when screen shots are taken and she had never received notifications. Once he sent

her those pictures, however, V1 believed him.1

         14.      V1 tried to show Mikael other girls and told him she had a boyfriend so he would

leave her alone. Undeterred, Mikael responded that her boyfriend could watch them doing sexual

acts. She started to save the chats but, because Snapchat notified him of the saves, Mikael once

again threatened to disseminate her pictures if she did not un-save them. V1 then unsaved the

chats and blocked Mikael again on all of her social media accounts.

         15.      The next set of threatening communications occurred on September 22, 2018,

when Mikael contacted V1 through Instagram and demanded she unblock him on Snapchat “or

else.” She complied. Once she did, Mikael told V1 she was going to “suck his dick naked” or he

would send her nude pictures to her sister and mother.




1
 Your Affiant is aware that users can bypass the Snapchat notification by utilizing a separate device such as a cell
phone or camera to take a screen shot of the Snapchat account. This does not notify the sender that the image sent
has been captured by the recipient.

                                                          4
             Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 6 of 8




       16.     When V1 did not agree to perform oral sex on Mikael, he threatened to send V1’s

pictures to her 14-year-old sister’s Snapchat account. V1 then took possession of her younger

sister’s cell phone and pretended to be the 14-year-old.

       17.     Mikael then sent two pictures of V1 in her bathing suit and underwear to her

younger sister’s Snapchat account. She also reported that Mikael started a chat on the 14-year-

old’s account, and sent a message telling her that V1 and a friend forced him to have sex and that

V1 was selling nude pictures of herself. Mikael then took a screen shot of that chat between

himself and the 14-year-old and sent it to V1’s Snapchat account. It is believed that Mikael did

not know he was actually talking with V1 on the 14-year-old’s phone at the time. The images

and chat sent to the 14-year-old’s Snapchat account were from the Snapchat account with the

Username “mjz2k00.”

       18.     The photo for the profile marked “mz1776” depicted two males, and V1 identified

the male on the left as Mikael. The account labeled “shipcrewtrip” had an attached photo which

appeared to be the same male that V1 identified as Mikael in the “mz1776” profile, seated

sideways wearing a white cloth bathrobe.

       19.     Searching online using the words “Mikael,” “Shipley,” and “Crew,” law

enforcment located multiple websites and articles referencing the Crew team and Squash team

from the Shipley School in Bryn Mawr, Pennsylvania. The articles mentioned a “Mikael Zarett”

as a member of both the Crew and Squash teams. Your Affiant found photographs online which

identified Mikael Zarett as a member of the Shipley Crew team and Squash team. One of the

images was clearly the same as the male identified as Mikael by V1 in the photos in the

“mz1776” and “shipcrewtrip” Instagram accounts.



                                                 5
             Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 7 of 8




       20.     In October 2018, a detective with the Lower Moreland Township Police

Department applied for, was granted, and served search warrants on Snapchat for the mjz2k00

account, and Instagram for the mz1776, dank_mike_ and shipcrewtrip accounts. V1 reported that

she communicated with Mikael using these four accounts.

       21.     Snapchat responded to the search warrant with relevant records. Contained within

the response was evidence of contact between mjz2k00 and V1, as well as contact between

mjz2k00 and V1’s 14-year-old sister. The records also appeared to show that mjz2k00 sent more

than 20 nude images of V1 to other Snapchat users. Numerous images recovered through the

search warrant show an image of V1 on a cellphone being held by a hand or on the keyboard of a

computer. The records included IP address records and indicated that the email address

m.j.zarett@icloud.com is associated with the Snapchat account mjz2k00.

       22.     In October 2019, Instagram responded to the search warrant with relevant records.

Contained in the response for Instagram user mz1776 was telephone number and email address

zarett7767mikael11@icloud.com.

       23.     Your Affiant received documents from Fordham University, where Mikael

Laferla a/k/a Mikael Zarett is currently enrolled which indicated that he recently changed his

name from Mikael Zarett to Mikael Laferla. Records from the Department of Motor Vehicles

confirmed that he changed his name to Mikael Laferla.




                                                6
             Case 5:21-mj-00024 Document 1 Filed 01/07/21 Page 8 of 8




                                                   CONCLUSION


       24.     Based on the forgoing, I request that the Court issue the proposed arrest warrant.

Based on the aforementioned factual information, I respectfully submit that there is probable

cause to believe that Mikael Laferla a/k/a Mikael Zarett (DOB: September 1, 2000), has used the

Internet and did transmit communications in interstate or foreign commerce, and has engaged in

a course of conduct from April 2018 to October 2018 that caused, attempted to cause, or would

be reasonably expected to cause substantial emotional distress to another person, that is, V1.




                                                              Respectfully submitted,

                                                              V$GDP6XFKHVNL
                                                              Adam Sucheski
                                                              Special Agent
                                                              Federal Bureau of Investigation



                                             January     7,
       Subscribed and sworn to before me on ____________________________, 2021
                                    Digitally signed by Henry S. Perkin

       Henry S. Perkin              DN: cn=Henry S. Perkin, o=U.S. Courts, ou,
                                    email=judge_henry_perkin@paed.uscourts.gov, c=US
       ____________________________________________
                                    Date: 2021.01.07 15:39:26 -05'00'

       HONORABLE HENRY S. PERKIN
       UNITED STATES MAGISTRATE JUDGE




                                                          7
